DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Chris Wheeler on 6 September 2022.

The application has been amended as follows: 

7. (currently amended) The turbofan gas turbine engine as claimed in Claim 1, wherein the fan diameter D is within the range of 0.3m to 2.0m

The application is amended to remove the optional language that would have required a 112b rejection.


Election/Restrictions
Claims 1-13 are directed to an allowable product. Pursuant to the procedures set forth in MPEP § 821.04(B), claim 14, directed to the process of making or using an allowable product, previously withdrawn from consideration as a result of a restriction requirement, is hereby rejoined and fully examined for patentability under 37 CFR 1.104.
Because all claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirement as set forth in the Office action mailed on 20 May 2022 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Claims 1-3 of co-pending application 17496193 provided many of the limitations of claim 1 of the instant application but did not include that the system specifically requires the mass flowrate through the vane to be lower than the channel mass flowrate by a defined margin. Parsons (US 5203163) provides the closest prior art found because it shows a vane structure that allows airflow through it to change heat flow and it is behind a diffuser. However, it is not provided in communication with the fan via an inlet duct, which would essentially require the structure to be upstream of the first fan section of the engine. Further, it does not seem to be able to adjust the vane structures to change and modify the airflow properties via an external command. Neither of these structures seem obvious to modify Parsons with and no clear modification was found to cure the deficiencies. Regarding other prior art, while there is art out there that describes the effect of diffusers and how they might be capable of providing that mass flowrate difference, specific motivation would be required to implement this in the structure of 17496193. Such a limitation was not found by any of the cited prior art or any other art found. In terms of possible art rejections, none of the cited prior art provided a vane that was both hollow and allowed air to flow through it and over heat exchanger elements. Prior art such as Whaites (US 20170003080), Bourassa (US 9249730), Hellgren (US 20120243970), and Walker (US 7377098) all show different examples of vanes or struts being used as heat exchangers by passing cooling or heating fluid through the vane structure to change the airflow temperature, but none provided the open air hollow vane required by the claim limitations and none provided upstream or downstream flow modulators that changed the flow of the air through and around those vane structures. Independent claim 14 is rejoined and allowed because it includes the allowable limitations of claim 1, specifically the flow rate difference, the diffuser adjustments, and the inlet duct from claim 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THEODORE C RIBADENEYRA whose telephone number is (469)295-9164. The examiner can normally be reached Mon-Fri 9:00-5:00 (CT).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Sosnowski can be reached on (571) 270-7944. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 

If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THEODORE C RIBADENEYRA/            Examiner, Art Unit 3745                                                                                                                                                                                            
/David E Sosnowski/            SPE, Art Unit 3745